Citation Nr: 0723718	
Decision Date: 08/01/07    Archive Date: 08/15/07

DOCKET NO.  03-05 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina



THE ISSUES

1.  Entitlement to service connection for claimed basal cell 
carcinoma of the left ear, to include as due to exposure to 
herbicides.  

2.  Entitlement to service connection for claimed 
degenerative arthritis of the lumbar spine.  

3.  Entitlement to service connection for claimed arthritis 
of the bilateral knees.  

4.  Entitlement to service connection for claimed arthritis 
of the elbows.  

5.  Entitlement to service connection for claimed arthritis 
of the hands.  

6.  Entitlement to service connection for claimed arthritis 
of the hips.  

7.  Entitlement to service connection for claimed arthritis 
of the left foot.  

8.  Entitlement to an evaluation in excess of 10 percent for 
the service-connected right shoulder disability.  

9.  Entitlement to an initial evaluation in excess of 10 
percent for the service-connected hypertension.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel



INTRODUCTION

The veteran had active military service from November 1951 to 
November 1953, from January 1954 to October 1957, and from 
April 1958 to July 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 RO rating decision that 
denied the veteran's claims for service connection as cited 
on the title page.  

Also on appeal is a March 2002 RO rating decision that 
increased the evaluation of service-connected right shoulder 
disability from noncompensable to 10 percent disabling.  

In April 2004 the Board issued a decision that granted 
service connection for hypertension and remanded the other 
eight issues to the RO, via the Appeals Management Center 
(AMC) in Washington, D.C.  

In August 2004 the RO issued a rating decision implementing 
the Board's grant of service connection for hypertension.  
The veteran filed a Notice of Disagreement (NOD) regarding 
the assigned initial rating in October 2004.  

As the claim for evaluation of hypertension involves a 
request for higher initial rating following the grant of 
service connection, the Board has characterized that issue in 
light of the distinction noted in Fenderson v. West, 12 Vet. 
App. 119, 126 (1999) (distinguishing initial rating claims 
from claims for increased ratings for disabilities already 
service-connected).  

The issue of an initial rating higher than 10 percent for the 
service-connected hypertension is addressed in the REMAND 
portion of this document and is being remanded to the RO via 
the AMC.  

VA will advise the veteran when further action on his part is 
required regarding that issue.  



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issues herein decided has been accomplished.  

2.  Because the veteran served in the Republic of Vietnam 
during the Vietnam era, his exposure to herbicides is 
presumed.  

3.  The claimed basal cell carcinoma is not recognized by VA 
to be presumptively caused by exposure to herbicides, at a 
time that is remote from his period of active service.  

4.  The veteran has previously been treated for squamous cell 
carcinoma on the left ear, but there is no evidence that he 
currently has any residuals or recurrence of that condition.  

5.  The veteran is diagnosed with mild degenerative joint 
disease of the lumbar spine; there is no competent medical 
opinion showing a relationship between that disorder and 
military service.

6.  The veteran is not shown to have arthritis of the knees, 
elbows, hands, hips or left foot.  

7.  The veteran's bilateral knee disorder has been variously 
diagnosed as bursitis, chondromalacia and arthralgia; there 
is no competent medical opinion showing a relationship 
between any diagnosed disorder and an event or incident of 
his period of military service.  

8.  The veteran has no diagnosed disorders of the elbows, 
hands or hips other than arthralgia, which is a symptom-based 
diagnosis for which service connection cannot be granted.  

9.  A competent medical opinion states that the veteran's 
current bilateral elbow, hand and hip symptoms, diagnosed as 
arthralgia, are not related to any event or incident of his 
military service.  

10.  A competent medical opinion states that the veteran's 
current left foot disorder, diagnosed as osteopenia, is not 
related to military service.  

11.  The veteran's service-connected right shoulder 
disability is manifested by nearly normal range of motion, 
with limitation of motion at the extremes due to pain.  




CONCLUSIONS OF LAW

1.  The veteran does not have a current disability manifested 
by basal cell carcinoma of the left ear due to disease or 
injury that was incurred in or aggravated by active service, 
to include exposure to herbicides; nor may any be presumed to 
be due to Agent Orange exposure.  38 U.S.C.A. §§ 1101, 1131, 
1151, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.309(e), 3.313 (2006).  

2.  The veteran does not have a lumbar spine disability, 
including degenerative arthritis, due to disease or injury 
that was incurred in or aggravated by service, nor may 
arthritis be presumed to have been incurred therein.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 
3.309(a) (2006).  

3.  The veteran does not have a bilateral knee disability due 
to disease or injury that was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 
(2006).  

4.  The veteran does not have a bilateral elbow disability 
due to disease or injury that was incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304 (2006).  

5.  The veteran does not have a bilateral hand disability due 
to disease or injury that was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 
(2006).  

6.  The veteran does not have a bilateral hip disability due 
to disease or injury that was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 
(2006).  

7.  The veteran does not have a left foot disability due to 
disease or injury that was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 
(2006).  

8.  The criteria for the assignment of an evaluation higher 
than 10 percent for the service-connected right shoulder 
disability are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 
4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a including Diagnostic 
Code 5201 (2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate both claims on 
appeal has been accomplished.  

The April 2000 rating decision on appeal was issue prior to 
the enactment of the VCAA.  In June 2004, during the pendency 
of the appeal, the AMC sent the veteran a letter informing 
him that to show entitlement for service connection for a 
disability, the evidence must show three things: an injury or 
event in service, a current physical or mental disability, 
and a relationship between the current disability and an 
injury, disease or event in service.  

The letter also advised the veteran that to establish 
entitlement to an increased evaluation for his service-
connected disability, the evidence must show that the 
disability had become worse.  

The veteran had ample opportunity to respond prior to 
issuance of the August 2004 Supplemental Statement of the 
Case (SSOC).  The Board accordingly finds that the veteran 
has received sufficient notice of the information and 
evidence needed to support his claims, and that he has been 
afforded ample opportunity to submit such information and 
evidence.  

The Board also finds that the letter cited above satisfies 
the statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained that the 
claimant, and what evidence, if any, will be obtained by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  

The June 2004 letter advised the veteran that VA is 
responsible for getting relevant records from any Federal 
agency (including military, VA, and Social Security records) 
and that VA would make reasonable efforts to obtain records 
on the veteran's behalf from non-Federal entities (including 
private hospitals, state and local governments, and 
employers) if provided appropriate authorization to do so.  

The June 2004 letter specifically advised the veteran, "If 
there is any other evidence or information that you think 
will support your claim, please let us know.  If you have any 
evidence in your possession that pertains to your claim, 
please send it to us."  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant 's possession that pertains to the claim(s).  As 
explained, all four content-of-notice requirements have been 
met in this appeal.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  

In that case, the Court determined that VA had failed to 
demonstrate that a lack of such pre-adjudication notice was 
not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were provided to 
the veteran after the rating actions on appeal.  This is 
logical, since the rating decision was issued prior to the 
enactment of VCAA.  

However, the Board finds that any arguable lack of full pre-
adjudication notice in this appeal has not, in any way, 
prejudiced the veteran.  The Board notes that the Court has 
held that an error in the adjudicative process is not 
prejudicial unless it "affects a substantial right so as to 
injure an interest that the statutory or regulatory provision 
involved was designed to protect such that the error affects 
'the essential fairness of the [adjudication].'"  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).  
 
The Board finds that, in this appeal, any arguable delay in 
issuing section 5103(a) notice was not prejudicial to the 
veteran because it did not affect the essential fairness of 
the adjudication, in that his claims were fully developed and 
readjudicated after notice was provided.  

As indicated, the RO gave the veteran notice of what was 
required to substantiate the claims on appeal, and the 
veteran was afforded opportunity to submit such information 
and/or evidence.  

Neither in response to the documents cited above, nor at any 
other point during the pendency of this appeal, has the 
veteran or his representative informed the RO of the 
existence of any evidence-in addition to that noted below-
that needs to be obtained prior to appellate review.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claims is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that in rating cases, a 
claimant must be informed of the rating formulae for all 
possible schedular ratings for an applicable rating code.  

As regards the claim for increased rating on appeal, the 
Board finds that this was accomplished in the SOC of December 
2002.  This suffices for Dingess.  

Hence, there is no possibility of prejudice under the notice 
requirements of Dingess as regards a claim for service 
connection or a claim for increased rating.  

The Dingess ruling also held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim (veteran status, existence of a disability, connection 
between the veteran's service and that disability, degree of 
disability, and effective date pertaining to the disability).  

The first Dingess element (veteran status) is not at issue, 
and as noted above the June 2004 letter advised the veteran 
of the second and third Dingess elements (existence of a 
current disability and connection between the veteran's VA 
medical treatment and that disability).  

The record does not show that the veteran has been advised of 
the fourth and fifth Dingess elements (degree of disability 
and effective date pertaining to the disability).  

However, the Board's action hereinbelow denies service 
connection for the claimed disabilities, so no degree of 
disability or effective date will be assigned.  There is 
accordingly no possibility of prejudice to the veteran under 
the notice requirements of Dingess as regards the claims for 
service connection.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with either of the claims 
on appeal.  

The veteran's service medical records and extensive post-
service VA and non-VA medical records have been associated 
with the claims file.  Neither the veteran nor his 
representative has identified, and the file does not 
otherwise indicate, that there are any other medical 
providers having additional records that should be obtained 
before the claims are adjudicated.  

The veteran has been afforded a hearing before the RO's 
Hearing Officer.  He has been advised of his entitlement to 
an additional hearing before the Board, but he has not 
requested such a hearing.  She has also been afforded 
appropriate VA medical examinations for his claims.  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claims herein decided.  


II.  Analysis

A.  Service Connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a preexisting 
injury suffered of disease contracted in line of duty.  See 
38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp.2006); 38 C.F.R. 
§ 3.303 (2006).  

Service connection may be granted for a disability diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability is due 
to disease or injury that was incurred in or aggravated by 
military service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection there 
must be: medical evidence of a current disability; medical 
evidence, or in some cases lay evidence, of in-service 
occurrence or aggravation of a disease or injury; and, 
medical evidence of a nexus between an in-service disease or 
injury and the current disability.   Hickson v. West, 12 Vet. 
App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 
(1999).  


Basal cell carcinoma of the left ear

The veteran asserts that he developed basal cell carcinoma of 
the left ear due to exposure to herbicides in the Republic of 
Vietnam.  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975 shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  See 38 C.F.R. §§ 3.307(a)(6)(iii); see 
also VAOPGCPREC 7-93.  

The veteran's service record shows that he served in the 
Republic of Vietnam during the Vietnam era; accordingly, 
exposure to herbicides is presumed.  

The Secretary of Veterans affairs has determined that there 
is a presumptive positive association between exposure to 
herbicides and the disorders listed in 38 C.F.R. § 3.309(e).  
Basal cell carcinomas are not included in those disorders for 
which a causal connection to herbicide exposure is presumed.  

The Secretary of Veterans Affairs has determined that there 
is no presumptive positive association between exposure to 
herbicides and any other condition for which the Secretary 
has not specifically determined that a presumption of service 
connection is warranted.   See Notice, 59 Fed. Reg. 341-346 
(1994); see also Notice, 61 Fed. Reg. 41, 442-449 and 61 Fed. 
Reg. 57, 586-89 (1996); Notice, 64 Fed. Reg. 59, 232-243 
(Nov. 2, 1999).  

Therefore, VA cannot grant service connection for the 
veteran's claimed basal cell carcinoma as presumptively due 
to herbicide exposure.  

Notwithstanding the presumptive provisions, service 
connection for claimed residuals of exposure to herbicides 
also may be established by showing that a disorder resulting 
in disability is, in fact, causally linked to such exposure.  
See Brock v. Brown, 10 Vet. App. 155, 162-64 (1997); Combee 
v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994), citing 
38 U.S.C.A. §§ 1113 and 1116, and 38 C.F.R. § 3.303.  

A January 1993 dermatology treatment note from Womack Army 
Medical Center noted the presence of a papule and scab on the 
left ear, provisionally diagnosed as basal cell.  The papule 
was excised in January 1993; biopsy revealed a squamous cell 
carcinoma  

The veteran had a VA general medical examination in January 
1999 when the examiner noted that a previous carcinoma of the 
skin of he left ear had been removed, without residuals.  On 
examination, the site of the left ear carcinoma had healed 
without obvious residuals.  The examiner diagnosed status 
post operative removal of squamous cell carcinoma of the left 
ear.  

An August 2000 VA dermatology clinic treatment note shows an 
assessment of history of skin cancer of the left ear, with no 
evident recurrence.  
 
The veteran testified in May 2001 that he was informed in 
service that the skin growth on his ear had been caused by a 
chemical residue picked up the previous year in Vietnam.  He 
testified that he was given a topical ointment in service and 
continued to use that ointment after discharge until the 
present.  

The Board emphasizes that Congress has specifically limited 
service-connected disease or injury where such cases have 
resulted in a disability.  See 38 U.S.C.A. § 1110.  

Where, as here, there is no competent medical evidence 
establishing that the appellant has the claimed disability 
for which service connection is sought, there can be no valid 
claim for service connection.  See Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App 
141, 144 (1992).  

Absent competent evidence showing current disability to 
disease or injury in service, the Board finds that there is 
no basis on which to award service connection for claimed 
carcinoma (basal cell or squamous cell) of the left ear.  


Degenerative arthritis of the lumbar spine

The veteran's SMR, to include his retirement physical 
examination in March 1972, shows no indication of injury to 
the lumbar spine during service or a lumbar spine disorder at 
the time of his separation from service.  (Parenthetically, 
the retirement examination showed degenerative changes in the 
cervical spine, for which service connection has been 
separately granted..)  

Presumptive service connection is available for chronic 
conditions, including arthritis, that become manifest to a 
degree of at least 10 percent or more within one year of 
discharge, even if there was no evidence of that condition 
during service.  38 C.F.R. § 3.307(a)(3), 3.309(a).  

In this case, there is no evidence of onset of arthritis to 
any degree within the first year after discharge, and in fact 
the veteran had a VA examination in September 1972 when no 
disorder of the joints other than the cervical spine was 
reported.  Accordingly, the presumption does not apply.  

The veteran had a VA general medical examination in January 
1999 in which complained of low back pain.  The examiner 
diagnosed mechanical low back pain; however, the X-ray 
studies showed an abnormality at L-3, likely to represent 
chronic degenerative disc disease although an active process 
could not be excluded.  

The veteran had a VA examination of the spine in November 
2001.  The examiner diagnosed arthritis of the cervical spine 
with pain on motion.  In regard to the lumbar spine, the 
examiner diagnosed back pain, largely mechanical, but 
otherwise normal examination.  The examiner noted that prior 
X-ray studies had not shown defects suspicious of possible 
disc disorder.  

The VA examiner also stated an opinion that it was not at all 
likely that the veteran's low back pain stemmed from or was 
related to the cervical degenerative disease, since that 
disease would not produce the veteran's current low back 
symptoms.  

The veteran had magnetic resonance imaging (MRI) of the 
lumbar spine at Womack Army Medical Center in July 2003.  
There were mild manifestations of degenerative disc disease, 
most focal at L1-2 where there was a small posterior disc 
protrusion.  The most significant abnormality identified in 
the examination was a small area of possible osseous 
metastasis.  

The veteran had a VA examination in December 2004 when he 
complained of low back pain since the draining of a pilonidal 
cyst in 1960; specifically, he complained of pain in the 
sacral region.  He reported no trauma or injury other than 
the pilonidal cyst.  

The veteran was observed to have abnormal posture (stooped, 
head tilted to the right, pronounced kyphosis, and lumbar 
scoliosis) and to walk with a cane and a limping gait.  His 
range of motion was difficult at best due to instability 
without the cane.  The X-ray studies showed mild 
dextroscoliosis with degenerative joint disease (DJD).  The 
examiner diagnosed kyphosis and mild scoliosis and DJD of the 
lumbar spine.  

The examiner stated a medical opinion that it is not at least 
as likely as not that the lumbar spine disability was due to 
disease or injury in service, as there is no documentation of 
a low back problem in the SMR.  

Regarding the in-service pilonidal cyst, the examiner cited a 
medical treatise to the effect that regardless of the therapy 
used a pilonidal cyst would resolve after 40 years of age.  
Regarding the DJD, the examiner cited a medical treatise to 
the effect that DJD was a chronic, disabling disease in which 
age was the greatest risk factor for spinal degenerative 
changes.  

The Board finds in this case that the veteran has shown a 
current disability of the lumbar spine due to any event or 
incident of his service.  Evidence of a present condition is 
generally not relevant to a claim of service connection, 
absent some competent linkage to military service.  Mingo v. 
Derwinski, 2 Vet. App. 51, 53 (1992).  

A veteran seeking disability benefits must establish not only 
the existence of a disability, but also an etiological 
connection between his military service and the disability.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico 
v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. 
West, 13 Vet. App. 546, 548 (2000); Collaro v. West, 136 F.3d 
1304, 1308 (Fed. Cir. 1998).  

In this case there is no medical evidence that the veteran's 
lumbar spine disorder is related to military service, and in 
fact competent and uncontroverted medical opinion (VA 
examinations in November 2001 and December 2004) assert that 
it is not at least as likely as not that the veteran's 
current lumbar spine disorder is related to military service.  

The findings of a physician are medical conclusions that the 
Board cannot ignore or disregard.  Willis v. Derwinski, 1 
Vet. App. 66 (1991).  The veteran has not presented or 
alluded to any medical evidence contrary to the opinion of 
the VA examiners.  

The Board accordingly finds that there is no basis on which 
to award service connection for degenerative arthritis of the 
lumbar spine.  


Arthritis of the knees

The veteran's SMR, to include his retirement physical 
examination in March 1972, shows no indication of injury to 
the knees during service.  

As noted, the veteran had a VA examination in September 1972 
in which the examiner noted no disorder of the joints other 
than the cervical spine.  
 
A May 1986 treatment note from Womack Army Medical Center 
notes complaint of pain in the right knee of three years 
duration; the clinical impression was bursitis of the right 
knee.   An X-ray study of the right knee at the same facility 
in August 1988 resulted in clinical impression of early 
degenerative joint disease.  

The veteran had a VA general medical examination in January 
1999 and complained of knee problems.  He was observed to 
walk stiffly and uncertainly and to wear braces on both 
knees.  The examiner diagnosed arthritis of both knees, with 
some weakness.  However, X-ray studies of both knees were 
negative.  

The veteran had a VA joints examination in November 2001 when 
he was observed to be wearing knee braces.  The veteran 
stated that he feared being diagnosed with arthritis, 
although previous X-ray studies had not shown arthritic 
changes.  After examination, the diagnosis was chondromalacia 
of the left and right knees.  

The examiner stated that there was no indication that the 
findings regarding the knees stemmed from or was proximally 
related to the veteran's service-connected cervical spine 
disability.  

The veteran had a VA examination in December 2004 and 
reported having pain and weakness of the knees for more than 
30 years, right greater than left.  The veteran was observed 
to wear braces on both knees and to walk with a cane; the 
veteran stated that he usually uses a cane in each hand.  

The veteran reported a stabbing injury to the right knee 40 
years previously, not treated medically at the time.  The 
examiner noted clinical observations and range-of-motion 
data.  The X-ray studies of both knees were normal.  

The examiner diagnosed arthralgia of the knees, with mild 
limitation of motion, bilaterally, and no significant DJD 
radiologically.  The examiner stated an opinion that it is 
not at least as likely as not that the knee disorder is 
related to disease or injury in service, as there is no 
documented knee problem while in service.  

The Board finds that the veteran has presented evidence of a 
current bilateral disability, variously diagnosed as bursitis 
and chondromalacia.  

However, there is no competent medical evidence that the 
bursitis or chondromalacia are related to the veteran's 
military service, and in fact two competent VA examinations 
assert that the veteran's current bilateral knee disorders 
are not related to military service.  

As noted, the findings of a physician are medical conclusions 
that the Board cannot ignore or disregard.  Willis, 1 Vet. 
App. 66.  The veteran has not presented or alluded to any 
medical evidence contrary to the opinion of the VA examiners.  

The Board accordingly finds that there is no basis on which 
to award service connection for the claimed bilateral knee 
disorder.  


Arthritis of the elbows

The veteran's SMR include a notation of right tennis elbow in 
February 1965.  There is no further notation of elbow 
problems during service.  The veteran's retirement physical 
examination in March 1972 showed no indication of an elbow 
disorder on separation from service.  

As noted, the veteran had a VA examination in September 1972 
in which the examiner noted no disorder of the joints other 
than the cervical spine.  

The veteran had a VA general medical examination in January 
1999 in which complained of elbow pain.   The examiner 
diagnosed arthritis of the elbows with mild limitation of 
motion.  

The veteran had a VA medical examination in December 2004 
when he complained of painful elbows for the past 25 years, 
as well as weakness with occasional swelling.  He reported 
having been struck on the elbow occasionally but cited no 
specific injury to the elbows.  The examiner noted clinical 
observations and range-of-motion data.  The X-ray studies of 
the elbows were normal.  

The examiner diagnosed arthralgia of both elbows with mild 
limitation of motion of the left, without evidence of DJD, 
bilaterally.  The examiner stated an opinion that it was not 
at least as likely as not that the elbow disorder is related 
to disease or injury in service, as there is no radiologic 
evidence of an elbow abnormality and no documented or 
subjective evidence of an elbow injury in service.  

Congress has specifically limited service-connected disease 
or injury where such cases have resulted in a disability; see 
38 U.S.C.A. § 1110.  

In this case, the only diagnosed bilateral elbow disorder of 
record is arthralgia.  Symptom-based diagnoses such as 
myalgia and arthralgia are not considered to be diagnosed 
conditions for compensation purpose.  See VBA All-Stations 
Letter 98-17 (02/26/98).  

The Board accordingly finds that the claim for service 
connection for a bilateral elbow disorder must be denied, 
absent evidence of a current underlying disability.  


Arthritis of the hands

The veteran's SMR show complaints of left hand weakness in 
April 1966, clinically attributed to anxiety.  There is no 
further indication of any hand disorder during service.  The 
veteran's retirement physical examination in March 1972 shows 
no indication of a disability of the hands at the time of his 
discharge from service.  

As noted, the veteran had a VA examination in September 1972 
when the examiner noted no disorder of the joints other than 
the cervical spine.  

The veteran had a VA general medical examination in January 
1999 in which complained of pain in the hands.  The examiner 
diagnosed arthritis of both hands, with normal range of 
motion but loss of strength.  However, X-rays studies of both 
hands were negative.  

The veteran had a VA examination of the joints in November 
2001 and complained of soreness and aching in the hands.  
There was no obvious deformity of arthritic nature, and 
squeezing the hands produced no pain.  The veteran had good 
grip, pinch and grasp, bilaterally.  The examiner stated that 
the examination of the hands revealed no abnormality.  

The veteran had a VA examination of the hands in December 
2004 when he complained primarily of pain in the knuckles 
beginning 30 years previously; he reported no injury except 
an injury to one finger as a child.  The examiner conducted 
range-of-motion tests and strength tests.  The X-ray studies 
of the hands were normal.  The examiner diagnosed arthralgia 
of all fingers, without radiologic evidence of DJD.  

The examiner stated a medical opinion that it was not at 
least as likely as not that any current disability of the 
hands was related to military service, since X-ray studies do 
not show DJD and there is no documentation of a hand injury 
in service.  

As noted, symptom-based diagnoses such as myalgia and 
arthralgia are not considered to be diagnosed conditions for 
compensation purpose.  See VBA All-Stations Letter 98-17 
(02/26/98).  The Board accordingly finds that the claim of 
service connection for a bilateral hand disorder must be 
denied, absent evidence of a current underlying disability.  


Service connection for arthritis of the hips

The veteran's SMR, to include his retirement physical 
examination in March 1972, shows no indication of injury to 
the hips during service.  

As noted, the veteran had a VA examination in September 1972 
in which the examiner noted no disorder of the joints other 
than the cervical spine.  

The veteran had a VA general medical examination in January 
1999 in which complained of hip pain.  The examiner did not 
diagnose a hip disorder, and the X-ray studies of both hips 
were negative.  

The veteran had a VA joints examination in November 2001 and 
complained of pain in both hips; however, the examiner noted 
that the veteran was actually referring to pain in the low 
lumbosacral region; when he referred to the hips he was 
actually speaking of the buttocks.  The examiner stated that 
examination of the hips was normal.  

The veteran had a VA medical examination in December 2004 
when he stated that he was told that he had bone 
deterioration in the right hip; he also reported severe pain.  
He reported no history of surgery or injury to the hips.  The 
examiner noted clinical observations and range-of-motion 
data.  The X-ray studies of both hips were normal.  

The examiner diagnosed arthralgia of the hips, with mild 
limitation of motion, bilaterally, and no evidence of DJD.  
The examiner stated an opinion that it was not at least as 
likely as not that the hip disorder was related to disease or 
injury in service, as there was no radiologic evidence of a 
hip abnormality or documented hip injury in service.  

As noted, symptom-based diagnoses such as myalgia and 
arthralgia are not considered to be diagnosed conditions for 
compensation purpose.  See VBA All-Stations Letter 98-17 
(02/26/98).  

The Board accordingly finds that the claim for service 
connection for a bilateral hip disorder must be denied, 
absent evidence of a current underlying disability.  


Service connection for arthritis of the left foot

The veteran's SMR include a notation of left foot pain in 
June 1965.  There is no indication of trauma and no 
indication of diagnosis.  There is no indication of further 
left foot disorder during service; the veteran's retirement 
physical examination in March 1972 shows no indication of a 
left foot disorder at the time of discharge from service.  

As noted, the veteran had a VA examination in September 1972 
when the examiner noted no disorder of the joints other than 
the cervical spine.  

The veteran had a VA general medical examination in January 
1999 in which complained of pain in both feet.  The examiner 
diagnosed flattening of the transverse arches of both feet, 
with arthritis and difficulty walking on the toes.  
However, X-ray studies of both feet were negative.  

The veteran had a VA examination of the feet in November 2001 
and reported a history of left foot sprain during service and 
having developed pain of degenerative arthritis in both feet 
over a period of years.  The examiner noted that the 
veteran's previous X-ray studies had not revealed significant 
changes.  

After examination, the examiner diagnosed history of remote 
sprain in the left foot, recovered, and current bilateral 
mild pes planus with residual mild metatarsalgia.   The 
examiner stated that there was no indication that the 
veteran's current bilateral foot conditions were related to 
the previously-described incident in military service.  

The veteran had a VA medical examination in December 2004 
when he complained of weakness and numbness, rather than 
pain, of the left foot.  He stated that, in approximately 
1969, he dropped a heavy object on his foot.  The examiner 
conducted an examination of the foot, including range-of-
motion data.  The left foot was observed to be weaker than 
the right, as well as stiff and mildly unstable.  X-ray 
studies revealed an impression of osteopenia.  

The examiner diagnosed osteopenia of the left foot with 
limited mobility, and stated a medical opinion that it was 
not at least as likely as not that the disorder was related 
to disease or injury in active service.  

The examiner noted that the only documented left foot 
complaint in service was a sprain, and cited a treatise to 
the effect that acute ankle sprains have a good outcome and 
in the majority of cases heal without long-term consequences.   
Further, after the in-service ankle sprain the veteran had 7 
additional years of military service without any left foot 
problems.  

The Board finds that the veteran has shown a current left 
foot disorder, i.e. osteopenia.  However, evidence of a 
present condition is generally not relevant to a claim for 
service connection, absent some competent linkage to military 
service.  Mingo v. Derwinski, 2 Vet. App. 51, 53 (1992).  

In this case, competent and uncontroverted medical opinion in 
the form of two VA medical examinations assert that the 
veteran's left foot disorder is not due to military service.  
The Board accordingly finds that the claim for service 
connection for a left foot disorder must be denied.  


Service connection for generalized arthritis

The veteran argued in his Substantive Appeal, filed in 
January 2003, that arthritis had spread throughout his body 
due to years of military activity such as marching and 
exposure to cold and wet weather.  

The veteran also submitted a VA Form 21-4138 (Statement in 
Support of Claim) in February 2005 when he cited exposure to 
cold during three years of service in Korea as a possible 
cause of arthritis.  Enclosed with the statement was a 
photograph of him wearing back brace and knee braces.  

In support of his contention is a March 2002 letter from the 
veteran's general surgeon at Womack Army Medical Center 
stating in one line that in the physician's opinion it was as 
likely as not that the veteran developed arthritis as a 
result of his exposure to cold in Korea and other long-term 
abuse of his body during training and combat.  

As noted, the findings of a physician are medical conclusions 
that the Board cannot ignore or disregard.  Willis, 1 Vet. 
App. 66.  

However, the Board is free to assess medical evidence and is 
not obligated to accept a physician's opinion.  Wilson v. 
Derwinski, 2 Vet. App 614 (1992).  The Board notes in that 
regard that the Court has expressly declined to adopt a rule 
that accords greater weight to the opinion of the veteran's 
treating physician over a VA or other physician.  Winsett v. 
West, 11 Vet. App. 420 (1998); Chisem v. Brown, 4 Vet. App. 
169, 176 (1993); Guerrieri v. Brown, 4 Vet. App. 467, 471-73 
(1993).

The probative value of medical evidence is based on the 
medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion that the physician reaches.  As true 
with any piece of evidence, the credibility and weight to be 
assigned to these opinions are within the province of the 
Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 
470-71 (1993).  

In this case, for the following reasons, the Board finds that 
the weight of medical evidence, as expressed in the VA 
examinations of November 2001 and December 2004, is more 
credible and probative than that of the Womack general 
surgeon.  

First, a bare conclusion, even one reached by a health care 
professional, is not probative without a factual predicate in 
the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  
The letter by the Womack general surgeon is a simple one-line 
conclusion unsupported by any factual predicate, whereas the 
opinions of both VA examiners are expressly predicated on 
examination of the veteran and review of the claims file and 
VA treatment record.  

Second, the Board notes that, in assessing evidence such as 
medical opinions, the failure of the physician to provide a 
basis for his opinion goes to the weight or credibility of 
the evidence in the adjudication of the merits.  Hernandez-
Toyens v. West, 11 Vet. App. 379, 382 (1998).  

Other factors for assessing the probative value of a medical 
opinion are the physician's access to the claims file and the 
thoroughness and detail of the opinion.  Prejean v. West, 13 
Vet. App. 444, 448-49 (2000).   In this case, the VA 
examiners both provided the rationale for their respective 
opinions, whereas the Womack general surgeon did not.  

Third, greater weight may be placed on one physician's than 
another's depending on factors such as the reasoning employed 
by the physicians and whether or not (and the extent to 
which) they reviewed prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  

In this case, both VA examiners had access to the claims file 
(including SMR) and the VA treatment record, and cited to 
those records in their opinions; it is unknown what records, 
if any, were available to the Womack general surgeon.  

Finally, in the evaluation of evidence, VA adjudicators may 
properly consider internal inconsistence, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
510-11 (1995), aff'd 78 F.3d 604 (Fed. Cir. 1996) (per 
curiam) (table).  To the degree that the Womack general 
surgeon refers to arthritis in unspecified joints, his 
opinion is contrary to medical evidence that consistently and 
specifically found no radiological evidence of the claimed 
arthritis in the elbows, hands, knees, or left foot.  

Accordingly, for these reasons, the Board finds that the 
weight of the competent medical evidence is against the 
veteran's claims of service connection for arthritis of 
multiple joints.  

In addition to this medical evidence, the Board has carefully 
considered the lay evidence, including the veteran's 
testimony before the RO's Hearing Officer and the veteran's 
correspondence to VA.  

A layperson is competent to testify in regard to the onset 
and continuity of symptomatology, including pain.  Heuer v. 
Brown, 7 Vet. App. 379, 384 (1995); (Falzone v. Brown, 8 Vet. 
App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 
(1991).  

However, a layperson is not considered capable of opining, 
however sincerely, in regard to causation of a disability.  
Routen v. Brown, 10 Vet. App. 183, 187 (1997); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); Bostain v. West, 11 Vet. 
App. 124, 127 (1998).  

It is the province of trained health care professionals to 
enter conclusions that require medical expertise, such as 
opinions as to diagnosis and causation.  Jones v. Brown, 7 
Vet. App. 134, 137 (1994).  As noted, in this case, the 
competent medical opinions of record are against service 
connection for any of the disabilities claimed by the veteran 
in this appeal.  

Based on the analysis above, the Board finds that service 
connection for arthritis of multiple joints, including the 
lumbar spine, bilateral knees, elbows, hands, hips and left 
foot must be denied.  

In adjudicating these claims, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  As the 
preponderance of the evidence is against the claims, that 
doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).  


B.  service-connected right shoulder disability

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R.  § 4.7.  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the veteran.  38 C.F.R. § 4.3.  

Disabilities of the shoulder are rated under the provisions 
of 38 C.F.R. § 4.71a, Diagnostic Codes (DC) 5200 through 
5203.  Applicable to this veteran's disability is DC 5201 
(limitation of motion of the arm).  

The rating criteria for DC 5201distinguish between the major 
(dominant) and minor (non-dominant) side.  Medical records 
establish that the right shoulder is the major (dominant) 
side.  

The rating criteria for DC 5201 for the major side are as 
follows:

A rating of 20 percent may be assigned for motion limited to 
shoulder level (90 degrees).  

A rating of 30 percent may be assigned for motion limited to 
midway between side and shoulder level (45 degrees).  

A rating of 40 percent may be assigned for motion limited to 
25 degrees from the side.  

Under the rating criteria, normal forward elevation (flexion) 
of the shoulder and normal abduction of the shoulder are each 
0 to 180 degrees; normal internal rotation and normal 
external rotation of the shoulder are each 0 to 90 degrees.  
38 C.F.R. § 4.71a, Plate I.  

Finally, the Board notes that, when evaluating 
musculoskeletal disabilities, VA may, in addition to applying 
schedular criteria, consider granting a higher disability 
rating when functional loss due to limited or excessive 
movement, pain, weakness, excessive fatigability, or 
incoordination is demonstrated, to include during flare-ups 
and with repeated use, if those factors are not contemplated 
in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 
4.45, 4.59; see also DeLuca v. Brown, 8 Vet. App. 202 (1995).  

As DC 5201 is predicated on limitation of motion, the 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be 
considered in conjunction with that code.  See Johnson v. 
Brown, 9 Vet. App. 7 (1996).  

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

The veteran's most recent examination was a VA medical 
examination performed in December 2004.  The examiner noted 
that the veteran's primary subjective complaints were 
grinding and pain at the extremes of motion.  There was no 
special limitation of daily activity.  An examination of the 
right shoulder revealed a normal appearance; there was 
minimal tenderness over the acromioclavicular (AC) joint, but 
no other tenderness.  

The range of motion was that of forward flexion and abduction 
from 0-180 degrees and internal and external rotation from 0-
90 degrees.  The extremes of motion, particularly internal 
rotation, caused the veteran to hesitate because of pain.  

The veteran did not have additional limitation following 
repetitive use or following flare-up.  The X-ray studies  
showed mild AC arthritis but no other abnormality.  

The examiner diagnosed mild AC arthritis and stated that an 
opinion that the disability was not more than 10 percent 
disabling.

On comparing the veteran's symptoms shown on examination to 
the rating criteria of DC 5201, the Board finds that the 
service-connected disability does meet the criteria for a 
rating higher the current 10 percent.  

In range of motion testing, the veteran was able to achieve 
nearly full range of motion, limited only slightly by pain.  
Even with pain, his range of motion was far in excess of the 
limitation required for the 20 percent rating.  The Board 
particularly notes that the rating schedule does not provide 
compensation below 20 percent under DC 5201.  Accordingly, 
the veteran's current 10 percent rating represents 
compensation exclusively for painful motion.  

The rating schedule does not provide a separate rating for 
pain.  Spurgeon v. Brown, 10 Vet. App. 194 (1997).  However, 
Diagnostic Code 5299 represents an unlisted disability 
requiring rating by analogy to one of the disorders rated 
under 38 C.F.R. § 4.71.  See 38 C.F.R. § 4.27.  The 
disability caused by joint pain may accordingly be rated by 
analogy to arthritis.  

Painful motion of a major joint or groups caused by 
degenerative arthritis is deemed to be limited motion and 
entitled to a minimum 10 percent rating, per joint, even 
though there is no actual limitation of motion.  VAOPGCPREC  
09-98 (August 14, 1998), citing Lichtenfels v. Derwinski, 1 
Vet. App. 484 (1991).  

In this case, as the veteran has painful motion of a major 
joint (shoulder) and the Board finds that the current 10 
percent evaluation represents an appropriate compensation for 
pain.  

As the preponderance of the evidence is against the claim, an 
increased rating is not for application.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert, id; Ortiz v. Principi, 
274 F.3d 1361 (Fed. Cir. 2001).  



ORDER

Service connection for basal cell carcinoma of the left ear, 
to include as due to herbicide exposure, is denied.  

Service connection for degenerative arthritis of the lumbar 
spine is denied.  

Service connection for a bilateral knee disability, claimed 
as arthritis, is denied.  

Service connection for a bilateral elbow disability, claimed 
as arthritis, is denied.  

Service connection for a bilateral hand disability, claimed 
as arthritis, is denied.  

Service connection for a bilateral hip disability, claimed as 
arthritis, is denied.  

Service connection for a left foot disability, claimed as 
arthritis, is denied.  

An evaluation in excess of 10 percent for service-connected 
right shoulder disability is denied.  




REMAND

The Board's action in April 2004 granted service connection 
for hypertension.  The RO issued a rating decision in August 
2004 that implemented the Board's decision by granting 
service connection for hypertension with an initial rating of 
10 percent, effective on August 24, 1998.  

The veteran filed a timely NOD in regard to the initial 
rating in October 2004, but the RO has not yet issued a 
Statement of the Case.  

In order to comply with due process requirements, a remand is 
in order for the RO to prepare an SOC on the issue of 
entitlement to an initial rating in excess of 10 percent for 
service-connected hypertension.  Manlincon v. West, 12 Vet. 
App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398 (1995); 
Archbold v. Brown, 9 Vet. App. 124 (1996).  

Thereafter, the RO should return the claim to the Board only 
if the veteran perfects his appeal in a timely manner.  See 
Smallwood v. Brown,  10 Vet. App. 93, 97 (1997); see also In 
re Fee Agreement of Cox, 10 Vet. App. 361, 374 (1997) 
(holding that if the claims file does not contain a notice of 
disagreement, a statement of the case, and a substantive 
appeal the Board is not required, and in fact has no 
authority, to decide the claim).  

Accordingly, this additional matter is REMANDED to the RO, 
via the AMC, for the following action:

1.  The RO must take the appropriate 
steps to issue the veteran an SOC 
addressing the issue of entitlement to an 
initial rating in excess of 10 percent 
for the service-connected hypertension.  
This issuance must include all relevant 
laws and regulations, and a complete 
description of the veteran's rights and 
responsibilities in perfecting an appeal 
in these matters.  

The SOC should also inform the veteran of 
the rating formulae for all possible 
schedular ratings under the rating 
criteria applicable to the service-
connected disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  Thereafter, if the veteran files a 
timely Substantive Appeal on this 
issue, the RO should undertake any 
indicated development and adjudicate 
any pending claim in light of the 
entire evidentiary record.  

Then, if indicated, the case should be returned to the Board 
for the purpose of appellate disposition.  No action is 
required of the veteran until he is notified.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


